Citation Nr: 0929319	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-37 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury. 

2.  Entitlement to service connection for degenerative 
arthritis of the cervical spine.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1989 to 
December 1999.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses the need for further 
development.  The Veteran is seeking service connection for 
residuals of a back injury, also claimed as chronic lumbar 
strain, and degenerative arthritis of the neck, which he 
contends result from a fall he suffered in service.  Service 
treatment records indicate that he was treated for back pain 
or injury on four occasions in service, and he complained of 
neck pain with spasm on one occasion.  Private treatment 
records dated in June and July 2003 show that he was 
diagnosed with lumbar radiculopathy, secondary to lumbar disc 
herniation, and mild degenerative changes of the cervical 
spine.  The Veteran was also afforded a VA examination in May 
2005, in which chronic lumbar strain and chronic cervical 
strain with mild degenerative changes were diagnosed; 
however, the examiner did not offer an opinion as to 
etiology.  

In this case, the medical evidence establishes that the 
Veteran suffered back injuries and chronic back pain in 
service and that he has a current disability.  The Veteran is 
competent to describe the symptoms he has experienced, and 
his statements indicate that the current disabilities may be 
related to the in-service injuries.  Therefore VA is required 
to provide an examination to determine the likely etiology of 
his claimed disabilities.  38 U.S.C.A. § 5103A(d)(2); 38 
C.F.R. § 3.159(c)(4)(i).  

Although the Veteran was afforded a VA examination, the 
examiner did not discuss whether the Veteran's disabilities 
may be related to his service.  Once VA undertakes the effort 
to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  As the examination 
provided was inadequate, a remand is required to obtain an 
opinion as to the etiology of the Veteran's claimed back and 
neck disabilities.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
orthopedic evaluation to determine the 
nature and likely etiology of his 
lumbar and cervical spine disorders.  
The claims file must be made available 
to the examiner for review.  The 
examiner should conduct a thorough 
examination of the Veteran's spine and 
identify any pathology found.  For any 
diagnosed low back or cervical spine 
disability, the examiner should state 
whether it is at least as likely as not 
(50 percent probability) that the 
condition is causally or etiologically 
related to the Veteran's active 
service, specifically addressing the 
in-service neck and back injuries 
discussed above.  A complete rationale 
is requested for any opinion provided.

2.	Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If any claim remains denied, 
the RO should issue a supplemental 
statement of the case and afford the 
Veteran and his representative an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




